                                                       United States District Court
                                                       Central District of California

 UNITED STATES OF AMERICA vs.                                               Docket No.              CR 19-544-PLA

 Defendant   TERESA GALVAN-HERNANDEZ                                        Social Security No. 5            8   5   1
       TERESA HERNANDEZ,
                                                                            (Last 4 digits)
 akas: TERESA GALVAN-ADAME

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                     MONTH      DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.         1       29      2020

  COUNSEL          X WITH COUNSEL                                              EDUARDO M. OSORIO, retained
                                                                                         (Name of Counsel)

     PLEA          X GUILTY, and the court being satisfied that there is a factual basis for the plea.              NOLO                 NOT
                                                                                                                 CONTENDERE             GUILTY
  FINDING  There being a finding/verdict of       GUILTY, defendant has been convicted as charged of the offense(s) of:
          Theft of Government Property in violation of 18 U.S.C. § 641 as charged in the One Count Class A Misdemeanor Information.
JUDGMENT The Court asked whether defendant had anything to say before judgment is pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted. It is the judgment
  COMM    of the Court that the defendant is hereby sentenced to the following terms and conditions:
  ORDER

Defendant shall pay to the United States a special assessment in the amount of $25, which is due immediately.

Defendant shall pay restitution in the total amount of $66,988.16 pursuant to 18 U.S.C. § 3663A.

The amount of restitution ordered shall be paid as follows:

Victim                                Amount
Social Security Administration        $66,988.16

A partial payment of at least $200 shall be paid no later than February 28, 2020. Defendant shall make nominal monthly payments of at least 10%
of defendant’s gross income, but not less than $50, whichever is greater, during the term of probation. Payments shall begin 30 days after the
commencement of supervision. Nominal restitution payments are ordered as the Court finds that defendant’s economic circumstances do not allow
for either immediate or future payment of the full amount ordered.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution is waived because defendant does not have the ability to pay interest. Payments
may be subject to penalties for default or delinquency pursuant to 18 U.S.C. § 3612(g).

Defendant shall comply with General Order No. 18-10.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that defendant has established that she is unable to pay and is not likely to
become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that defendant Teresa Galvan Hernandez, is hereby placed on
probation on Count 1 of the Information for a term of two years under the following terms and conditions:

         1.         Defendant shall comply with the rules and regulations of the United States Probation and Pretrial Services Office and General
                    Order 18-10, including the conditions of probation set forth in Section III of General Order 18-10.

         2.         During the period of community supervision, defendant shall pay the special assessment and restitution in accordance with this
                    judgment’s orders pertaining to such payment.



CR-104 (11/04)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 1 of 4
 USA vs.         Teresa Galvan Hernandez                                          Docket No.:     CR 19-544-PLA-1

         3.          Defendant shall not obtain or possess any driver’s license, Social Security number, birth certificate, passport of any other form
                     of identification in any name, other than defendant’s true legal name, nor shall defendant use any name other than defendant’s
                     true legal name without prior written approval of the Probation Officer.

         4.          Defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments, and any other
                     financial gains to the Court-ordered financial obligation.

         5.          Defendant shall complete 150 hours of community service during the term of probation, approved by the Probation Officer.

The drug testing condition mandated by statute is suspended based on the Court’s determination that defendant poses a low risk of future substance
abuse.

Bond is exonerated.




              January 30, 2020
              Date                                                    Paul L. Abrams, U. S. Magistrate Judge




 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                      Kiry K. Gray, Clerk



              January 30, 2020                                  By    /s/ - Christianna Howard
              Filed Date                                              Deputy Clerk




CR-104 (11/04)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 2 of 4
 USA vs.         Teresa Galvan Hernandez                                           Docket No.:        CR 19-544-PLA-1



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written         activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                   unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the    11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete             time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                        contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation      12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                   being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other          13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                        or a special agent of a law enforcement agency without the permission
 6.    the defendant shall work regularly at a lawful occupation unless                of the court;
       excused by the probation officer for schooling, training, or other        14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                             parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior         record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                       probation officer to make such notifications and to conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not         defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other   15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,          to the probation officer within 72 hours;
       except as prescribed by a physician;                                      16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances             or any other dangerous weapon.
       are illegally sold, used, distributed or administered;


 G     The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution , however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence:
                                Private victims (individual and corporate),
                                Providers of compensation to private victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.




CR-104 (11/04)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 3 of 4
 USA vs.         Teresa Galvan Hernandez                                        Docket No.:       CR 19-544-PLA-1




                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




CR-104 (11/04)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4 of 4
 USA vs.         Teresa Galvan Hernandez                                         Docket No.:      CR 19-544-PLA-1




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date


                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (11/04)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 4
